Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 1 of 20




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF OKLAHOMA

  (1) YANTIS CORNELIUS YOUNG,                   )
                                                )
                  Plaintiff,                    )     CASE NO: 20-CV-258-JED-FHM
                                                )     REFILING OF 19-CV-00052-JED-JFJ
  vs.                                           )
                                                )
  (1) STATE OF OKLAHOMA,                        )
  (2) OKLAHOMA DISTRICT                         )
  ATTORNEY’S OFFICE FOR DISTRICT )
  10, OSAGE and PAWNEE COUNTIES,                )     COMPLAINT FOR DAMAGES
  (3) MICHAEL FISHER, in his official           )     VIOLATION OF CIVIL RIGHTS
  capacity as District Attorney for District 10 )     (42 U.S.C. Section 1983)
  of the State of Oklahoma,                     )
  (4) MICHAEL FISHER, in his individual )
  capacity,                                     )
  (5) CITY OF TULSA, and                        )     JURY TRIAL DEMANDED
  (6) DETECTIVE RONNIE                          )     ATTORNEY LIEN CLAIMED
  LEATHERMAN, individually and in his           )
  capacity as a police officer for the City of )
  Tulsa,                                        )
                                                )
                  Defendants.                   )


                                            COMPLAINT

         COMES NOW, the Plaintiff, Yantis Cornelius Young (“Young”), by and through his

  attorney of record, Ronald E. Durbin, II of Durbin Law Firm, PLLC, and for his Complaint,

  alleges and states as follows, to wit:

                                       JURISDICTION AND VENUE

         1.      This is a refiling of Northern District Case No. 19-CV-52 which was voluntarily

                 dismissed by Plaintiff on June 7, 2019.

         2.      This action arises out of the Constitution and laws of the United States of America

                 and is brought pursuant to 42 U.S.C. § 1983. This Court has jurisdiction over

                 these claims pursuant to 28 U.S.C. §§ 1331 and 1343.
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 2 of 20




        3.    This Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367 to hear all

              nonfederal question claims contained herein due to the fact that said claims are

              inextricably linked to the acts and/or omissions giving rise to the federal question

              claims.

        4.    This case is properly filed in the United States District Court for the Northern

              District of Oklahoma pursuant to 28 U.S.C. §1391 as the judicial district wherein

              all relevant events and omissions occurred and in which Defendants maintain

              offices and/or reside.

        5.    That at all times relevant hereto, Plaintiff Young was a citizen of the United

              States and a resident of Tulsa County, State of Oklahoma.

        6.    That at all times hereinafter mentioned, the Defendant, State of Oklahoma

              (hereinafter “the State”), is a political subdivision of the United States of

              America.

        7.    That at all times hereinafter mentioned, the Defendant, Oklahoma District

              Attorney’s Office for District 10, Osage and Pawnee Counties, is a political

              subdivision of the State of Oklahoma.

        8.    That at all times hereinafter mentioned, the Defendant, Michael Fisher, in his

              official capacity as District Attorney for District 10 of the State of Oklahoma, is

              the officially elected District Attorney for said counties.

        9.    That at all times hereinafter mentioned, Michael Fisher, in his individual capacity,

              is a resident of Osage County, State of Oklahoma.

        10.   That at all times hereinafter mentioned, the Defendant Osage County is a political

              subdivision of the State of Oklahoma




                                                2
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 3 of 20




        11.   That at all times hereinafter mentioned, the Defendant, City of Tulsa, is a political

              subdivision of the State of Oklahoma.

        12.   That at all times hereinafter mentioned, the Defendant, Tulsa Police Department,

              is an agency of the City of Tulsa.

        13.   That at all times hereinafter mentioned, Detective Leatherman, in his official

              capacity, was a police officer employed by the City of Tulsa.

        14.   That at all times hereinafter mentioned, upon information and belief, Detective

              Leatherman is a resident of Tulsa County, State of Oklahoma.

        15.   That Defendants are properly sued directly under 42 U.S.C. § 1983 for their

              deliberately indifferent unconstitutional decisions, practices, policies, habits,

              customs, usages, training and derelict supervision, ratification, acquiescence and

              intentional failures which directly contributed to and/or caused the complained of

              constitutional and statutory violations and injuries.

        16.   That this action arises out of an incident which occurred in Osage County, State

              of Oklahoma which is located in the Northern District of Oklahoma.

                                 FACTUAL BACKGROUND

        17.   The Plaintiff Young was charged with first degree murder in Osage County, State

              of Oklahoma, on or about April 14, 2014.

        18.   That the criminal complaint was filed as Osage County Case No. CF-2014-00119.

        19.   The case was set for jury trial on February 1, 2016.

        20.   During the Preliminary Hearing in this matter, the State of Oklahoma called Barry

              Robbins to testify. Mr. Robbins constituted the State’s only witness to the events

              at issue herein.




                                                3
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 4 of 20




        21.   That Barry Robbin’s testimony at the Preliminary Hearing in this matter was

              recorded by court reporter and transcribed.

        22.   That Young’s counsel made numerous attempts to reach Barry Robbins after the

              Preliminary Hearing in this matter and was unsuccessful in those attempts.

        23.   That because of the inability to reach Barry Robbins by telephone, Young’s

              counsel attempted to locate Mr. Robbins at his last known place of employment,

              Car Toys in Tulsa Oklahoma, but learned that he was longer employed there.

        24.   That on the afternoon of January 28, 2016, Young’s Counsel made a final attempt

              to reach Mr. Robbins by driving to an address for Mr. Robbins. That prior to

              knocking on the door, Young’s counsel called Barry Robbins from a cellular

              telephone, and Mr. Robbins answered the phone.

        25.   That Mr. Robbins indicated that he “never checks his voicemail” in response to

              counsel’s question about why he never called back.

        26.   That Barry Robbins informed counsel that he is represented by attorney Chad

              Greer related to the matter and requested that counsel contact Mr. Greer.

        27.   That counsel returned to the office and called Chad Greer. At that time, Mr.

              Greer indicated that Mr. Robbins hired him because of concerns Mr. Robbins had

              about pressure being placed upon him by Michael Fisher as Assistant District

              Attorney for the District Attorney for Osage County following his testimony at

              Preliminary Hearing, and he wanted to have an attorney represent him in all

              conversations with Michael Fisher as Assistant District Attorney for the Osage

              County District Attorney’s Office.




                                               4
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 5 of 20




        28.   That after receiving Mr. Greer’s permission to speak to his client, Young’s

              counsel again contacted Barry Robbins. Because Mr. Robbins had not heard from

              Mr. Greer, he was unwilling to speak with Young’s counsel.

        29.   That Young’s counsel contacted Chad Greer again to inquire about Barry Robbins’

              meetings with the Osage County District Attorney.

        30.   That Chad Greer informed Young’s counsel that Barry Robbins was approached

              by a detective with the Tulsa Police Department following his testimony at the

              Preliminary Hearing in this matter. Mr. Greer was unable to confirm the name of

              the detective who approached Barry Robbins following that testimony, but during

              the trial of this matter, it was determined that the detective was Ronnie

              Leatherman, the lead detective for the Tulsa Police Department in this matter.

        31.   That during the trial of this matter, it was established that Detective Leatherman

              contacted Barry Robbins at the behest of Michael Fisher.

        32.   That after his conversation with Detective Leatherman, Barry Robbins felt

              coerced, and Mr. Robbins hired Mr. Greer.

        33.   That according to Chad Greer, he and Barry Robbins met with Detective Ronnie

              Leatherman for the first time approximately eight (8) months prior to the

              originally set trial date in this matter.

        34.   That according to Chad Greer, he and Barry Robbins met with Detective Ronnie

              Leatherman at least twice.

        35.   That according to Chad Greer, those conversations may have been recorded.

        36.   That according to Chad Greer, during at least one of those meetings, Detective

              Ronnie Leatherman was taking notes on a laptop computer.




                                                  5
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 6 of 20




        37.   That according to Chad Greer, he and Barry Robbins met with Mike Fisher with

              the Osage County District Attorney’s Office approximately twice after the

              Preliminary Hearing in this matter and prior to the first setting for trial.

        38.   That according to Chad Greer, Barry Robbins changed significant portions of his

              testimony during those meetings.

        39.   That according to Chad Greer, Mike Fisher with the Osage County District

              Attorney’s Office indicated to Barry Robbins that he would not seek charges

              against him related to this matter as a result of his change in testimony. This

              promise was oral and not memorialized in writing.

        40.   That because Chad Greer could not recall what Barry Robbins testified about at

              the Preliminary Hearing, he could not say for sure what all testimony was

              different.

        41.   That Chad Greer indicated that Barry Robbins changed his testimony regarding

              the manner and speed at which Steven Harris was driving his Chevy Tahoe just

              prior to the incident.

        42.   That Chad Greer did indicate that Barry Robbins changed his testimony to state

              that he, Barry Robbins, had a firearm at the scene in this matter.

        43.   That Chad Greer did indicate that Barry Robbin’s new testimony would directly

              contradict his sworn testimony that Steven Harris was the person that yelled, “I

              got you now” at the scene in this matter.

        44.   That when Young’s Counsel told Chad Greer he knew nothing regarding this

              change in testimony, Chad Greer was surprised that the Osage County District

              Attorney did not supplement its production in this matter.




                                                 6
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 7 of 20




        45.   That after speaking with Chad Greer, Young’s Counsel attempted to reach Barry

              Robbins again, and again he stated that he had not spoken to his attorney.

        46.   That Young’s Counsel attempted to reach Mike Fisher with the Osage County

              District Attorney via telephone in the afternoon of January 28, 2016, but the

              attempt was unsuccessful.

        47.   That at 7:23 P.M., Young’s Counsel sent Mike Fisher an email outlining several

              discovery issues, and specifically noted that he, “discovered additional failures by

              the State of Oklahoma to disclose evidence material to the outcome of this matter,

              including inconsistent statements by at least one prosecution witness”

              (emphasis added). Young’s Counsel provided his cellular telephone number and

              requested that Mike Fisher contact him to discuss these matters.

        48.   That on Friday, January 29, 2016, Mike Fisher responded by email, but he failed

              to address Barry Robbins.

        49.   That on January 29, 2016, Young’s Counsel responded to Mike Fisher’s email,

              and addressed multiple remaining issues, and stated:

                     Finally, I have learned of several failures to disclose and/or
                     misrepresentations made by you which appear to me to be
                     intentional. If not intentional, they are at least Brady
                     violations. First, I learned yesterday that Detective Leatherman
                     met with Barry Robbins on several occasions since the preliminary
                     hearing in this matter. I also learned that you personally met with
                     Barry Robbins and his attorney on at least two occasions. Based
                     on my inquiry into the content of those conversations, it appears
                     that Barry Robbins may have significantly changed parts of his
                     testimony and/or added additional facts which are material to this
                     case. In fact, the attorney for Barry Robbins was surprised you had
                     not supplemented discovery in this matter. The case I attached to
                     my email yesterday is particularly important as it relates to that
                     matter, and I would direct your attention to it.




                                               7
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 8 of 20




        50.   That on January 29, 2016 at 2:12 P.M., Mike Fisher responded. That in this email,

              Mike Fisher again failed to address the change in testimony of Barry Robbins.

        51.   That Marquis Hill was the first witness to arrive on the scene following the

              incident at issue in this matter, and he is deceased. His interview was of critical

              importance to Young in this matter and failing to produce it is without excuse.

              The Osage County District Attorney failed to produce the video due to lack of

              proper communication between Michael Fisher and the Tulsa Police Department.

        52.   That on January 29, 2016 at 3:54 P.M., Young’s counsel again emailed Mike

              Fisher, and noted:

                     Your email did not address Barry Robbins and the additional
                     statements he made to you and to Detective Leatherman which I
                     am led to believe contradict his prior statements. As that case I
                     emailed to you last night indicated, I am entitled to this
                     information, and it should have been provided when these
                     interviews occurred. I was lucky to figure out Mr. Robbins had an
                     attorney otherwise I would not know about these conflicting
                     statements.

        53.   That on January 29, 2016 at 4:19 P.M., Mike Fisher responded, and for the very

              first time, referenced a letter he allegedly sent on December 9, 2015 regarding

              the material change in Barry Robbins’ testimony.

        54.   That upon information and belief, Michael Fisher fabricated the letter for

              purposes of lying to Counsel and the Court due to his prior failure to notify

              Counsel about the change in testimony.

        55.   That after fabricating the letter, Michael Fisher had his investigator scan and send

              the letter to Counsel.

        56.   That the letter was a fraud, and never existed prior to January 29, 2016.




                                               8
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 9 of 20




        57.   That on January 29, 2016 at 4:28 P.M., Young’s counsel responded to Mike

              Fisher’s purported December 9, 2015 letter, and stated:

                     I have received no such letter from you dated December 9. I
                     checked both 2014 and 2015. I also have not received the Motion
                     in Limine you filed on January 25, 2016, and I would suspect that
                     it should have been here by now. Fortunately, all mail received by
                     this office is scanned immediately upon receipt and sent to me in
                     an email, so it was easy enough to confirm that it was not received
                     anywhere within the ten (10) days of December 9th of either 2014
                     or 2015. I did receive a letter from you on December 9, 2015
                     dated December 7, 2015, but that did not have any information
                     about Barry Robbins contained therein.

        58.   That on January 29, 2016 at 4:31 P.M., Young’s counsel finally received a

              forward of an email from Travis Fisher with the Osage County District Attorney’s

              Office to Mike Fisher containing a letter purporting to have been sent to Young’s

              counsel on December 9, 2015 regarding the changed testimony of Barry Robbins.

              However, as previously addressed, that letter was created by Michael Fisher on or

              about January 29, 2016 and backdated to December 9, 2015.

        59.   That Counsel for Young responded by email at 5:02 P.M., and stated:

                     Please provide me with any documentation or computer file wherein this
                     letter was created, saved, and/or modified on or before December 9,
                     2015. If the letter was emailed to someone for printing, please provide
                     documentation regarding that event. Also, please preserve all electronic
                     records related to this letter dated December 9, 2015.

        60.   That Young’s Counsel has all mail received by his office scanned immediately

              upon opening, and said mail is all sent electronically to the undersigned. That the

              undersigned directed his secretary to check all mail from December 9, 2015

              through the end of the year, to find all correspondence received from the Osage

              County District Attorney. That other than a letter received on December 9, 2015




                                               9
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 10 of 20




               and dated December 7, 2015, which is not about Barry Robbins, this office did

               not receive any mailed correspondence from the Osage County District Attorney.

         61.   Michael Fisher failed to provide any electronic file where the letter was drafted

               because such a file would show that it was not created on December 9, 2015 as it

               purports.

         62.   That Young’s Counsel reviewed the December 9, 2015 letter, and noted that the

               letter incorrectly listed Young’s counsel’s address as “1602 S Denver Ave., Tulsa,

               OK 74119.”

         63.   That this error was due to the haste at which Michael Fisher drafted the letter on

               or about January 29, 2016 in order to cover up his failure to produce exculpatory

               evidence in this matter.

         64.   That Young’s counsel’s address at that time was 1502 S Denver Avenue.

         65.   That on January 29, 2016 at 5:06 P.M. counsel for Young notified Mike Fisher by

               email of the incorrect address.

         66.   That the letter contains information concerning significant changes in the

               testimony of the only person called by the State of Oklahoma at the Preliminary

               Hearing that was present during the shooting at issue in this matter.

         67.   The purported change in the testimony of Barry Robbins constitutes material

               evidence which the State of Oklahoma should have produced in this matter, and

               failure to do so is a clear Brady violation.

         68.   Additionally, the State had an affirmative duty to reveal to Young’s counsel the

               deals it makes with witnesses. See, Omalza vs. State of Oklahoma, 911 P.2d 286,




                                                 10
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 11 of 20




               307; 1995 OK CR 80, ¶79. See also, Mays vs. State of Oklahoma, 594 P.2d 777;

               1979 OK CR 27.

         69.   This last-minute revelation, coming less than three (3) days before the trial of this

               matter, was a clear violation of the State’s obligations regarding discovery. It

               prejudiced Young in that his entire defense was prepared in accordance with what

               was known by his counsel during that preparation.

         70.   Furthermore, the State of Oklahoma failed to produce until January 29, 2016, at

               least seven (7) pages of the Medical Examiner’s file related to this matter and

               pictures from the Tulsa Police Department related to the ballistic testing in this

               matter. They also continued to fail to produce the DVD containing the interview

               by Tulsa Police Department of Marquis Hill and failed to produce fingerprint

               reports, latent prints, and other fingerprint evidence held by that office.

         71.   That as a result of the wrongdoings of Michael Fisher, Young requested a

               continuance of the February 1, 2016 trial of this matter to resolve these issues.

         72.   That on February 1, 2016, a representative of the City of Tulsa Police Department

               appeared in court, and pursuant to a subpoena, produced to Young’s Counsel

               additional records and documents. Many of those documents and video and audio

               recordings had been withheld by Michael Fisher.

         73.   That the request, based in large part on the fraudulent letter created by Michael

               Fisher and the revelation that day that evidence had been withheld which was in

               the possession of the Tulsa Police Department, was denied by the Court.




                                                 11
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 12 of 20




         74.   That during the hearing on the continuance, Counsel felt that the Judge was not

               handling the situation in a manner consistent with judicial ethics and requested

               that he recuse.

         75.   That because of the hearing, the request for recusal, and the subsequent appeals,

               Mr. Young’s trial was postponed until January 17, 2017, causing Mr. Young to

               spend an additional year incarcerated in Osage County Jail.

         76.   By the time of Young’s trial, Michael Fisher had been fired by the Osage County

               District Attorney for wrongdoing in this and other cases.

         77.   That during the 2017 trial of the criminal complaint against Yantis Young, Mr.

               Young was found not guilty by the jury on the grounds of self-defense, and he

               was released from the Osage County Jail on January 30, 2017.

         78.   That in leaving the courtroom, the jurors made special effort and shook Mr.

               Young’s hand, and in the words of one juror, wished him “a beautiful life.”

         79.   That the acts and omissions of Michael Fisher, individually and in his role as

               Assistant District Attorney for Osage County caused Mr. Young’s trial to be

               delayed and caused him to spend at least an additional year in jail.

                                  FIRST CLAIM FOR RELIEF
                                          Negligence
                                    (Against all Defendants)

         80.   Paragraphs 1 through 79 of this Complaint are incorporated herein by reference as

               if fully set forth herein.

         81.   That the actions and/or inactions of Michael Fisher, as fully laid out above,

               constitute negligence.

         82.   That the actions and/or inactions of the Osage County District Attorney, as fully




                                                12
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 13 of 20




               laid out above, constitute negligence.

         83.   That the actions and/or inactions of the Detective Leatherman, as fully laid out

               above, constitute negligence.

         84.   That all other Defendants are thereby jointly and severally liable to Young for the

               injuries he suffered as a result of the negligence of those identified above together

               with punitive damages, the costs of this action, and a reasonable attorney’s fees.

                                SECOND CLAIM FOR RELIEF
                                      Gross Negligence
                                   (Against All Defendants)

         85.   Paragraphs 1 through 84 of this Complaint are incorporated herein by reference as

               if fully set forth herein.

         86.   That the actions and/or inactions of the Defendants, as outlined above, constitutes

               gross negligence and was the actual and/or proximate cause of the injuries and

               damages sustained by Young.

         87.   Defendants are all jointly and severally liable to Young for the injuries and

               damages he suffered as a result of said gross negligence together with punitive

               damages, the costs of this action, and a reasonable attorney’s fee.

                                  THIRD CLAIM FOR RELIEF
                                      False Imprisonment
                                   (Against ALL Defendants)

         88.   Paragraphs 1 through 87 of this Complaint are incorporated herein by reference as

               if fully set forth herein.

         89.   The actions of all Defendants constitute false imprisonment.

         90.   That at all times relevant to the facts in this matter, Defendant Michael Fisher was

               acting within the scope of his employment and authority with the Osage County




                                                13
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 14 of 20




               District Attorney.

         91.   That at all times relevant to the facts in this matter, Defendant Ronnie Leatherman

               was acting within the scope of his employment and authority with the Tulsa

               Police Department.

         92.   All other Defendants are jointly and severally liable for the actions of Defendants

               Michael Fisher and Ronnie Leatherman related to their activities at issue in this

               matter.

         93.   Defendants, jointly and severally, are thereby each liable to Young for the injuries

               he suffered as a result of the false imprisonment including punitive damages, the

               costs of this action, and a reasonable attorney’s fee.



                                SIXTH CLAIM FOR RELIEF
                           42 U.S.C. 1983- Malicious Prosecution in
                     Violation of the Fourth and Fourteenth Amendments
                                    (Against All Defendants)

         94.   Paragraphs 1 through 93 of this Complaint are incorporated herein by reference as

               if fully set forth herein.

         95.   42 U.S.C. § 1983 provides that:

                         Every person, who under color of any statute, ordinance, regulation,
                         custom or usage of any state or territory or the District of Columbia
                         subjects or causes to be subjected any citizen of the United States or other
                         person within the jurisdiction thereof to the deprivation of any rights,
                         privileges or immunities secured by the constitution and law shall be liable
                         to the party injured in an action at law, suit in equity, or other appropriate
                         proceeding for redress . . . .

         96.   Young is a citizen of the United States and Defendants Michael Fisher and

               Ronnie Leatherman constitute a person for purposes of 42 U.S.C. § 1983.



                                                  14
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 15 of 20




         97.    Defendants, at all times relevant hereto, were acting under the color of state law.

                Specifically, Defendant Michael Fisher was acting in his capacity as an Assistant

                District Attorney recognized under the laws of the State of Oklahoma, Defendant

                Ronnie Leatherman was acting in his capacity as a police officer for the City of

                Tulsa, and all other Defendants were acting pursuant to the laws of the State of

                Oklahoma authorizing it to employ a police force.

         98.    At all times relevant hereto, Defendants Michael Fisher and Ronnie Leatherman

                were acting pursuant to the custom, policy, decisions, ordinances, regulations,

                widespread habit, usage, and/or practice of the other listed Defendants in their

                actions pertaining to Young.

         99.    At the time of the events at issue in this matter, Young had the clearly established

                constitutional right to be free from malicious prosecution, including the

                withholding of evidence, under the Fourth Amendment and in violation of due

                process under the Fourteenth Amendment.

         100.   Any reasonable person in the roles of Michael Fisher and/or Ronnie Leatherman

                knew or should have known of these rights at the time of the incident at issue in

                this matter as they were clearly established at that time.

         101.   Defendants violated Young’s Fourth and Fourteenth Amendment rights to be free

                from malicious prosecution without due process which resulted in Young’s

                unlawful confinement and prosecution.

         102.   Defendants Michael Fisher and Ronnie Leatherman engaged in the conduct

                described by this Complaint willfully, maliciously, in bad faith, and in reckless

                disregard of Young’s federally protected constitutional rights.




                                                  15
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 16 of 20




          103.   The withholding of evidence from Young and the creation of false documents was

                 malicious, shocking, and objectively unreasonable in light of the circumstances.

          104.   The criminal proceedings brought against Young terminated in his favor with a

                 not guilty jury verdict.

          105.   The acts and/or omissions of Defendants intentionally deprived Young of his

                 constitutional and statutory rights and caused him to suffer damages.

          106.   Defendants are not entitled to qualified immunity for the conduct at issue in this

                 matter.

                                SEVENTH CLAIM FOR RELIEF
   Violation of 42 U.S.C. 1983- Deliberately Indifferent Policies, Practices, Customs, Training,
         and Supervision in violation of the Fourth, Fourteenth, and First Amendments.
                                     (Against All Defendants)

          107.   Paragraphs 1 through 106 of this Complaint are incorporated herein by reference

             as if fully set forth herein.

          108.   42 U.S.C. § 1983 provides that:

                           Every person, who under color of any statute, ordinance, regulation,
                           custom or usage of any state or territory or the District of Columbia
                           subjects or causes to be subjected any citizen of the United States or other
                           person within the jurisdiction thereof to the deprivation of any rights,
                           privileges or immunities secured by the constitution and law shall be liable
                           to the party injured in an action at law, suit in equity, or other appropriate
                           proceeding for redress . . . .

          109.   Young is a citizen of the United States, and Defendants are a person for purposes

                 of 42 U.S.C. § 1983.

          110.   At the time of the events at issue in this matter, Young had clearly established

                 rights regarding production of evidence, improper withholding of evidence, and

                 fraud.

          111.   Defendants knew and/or should have known of these rights at the time of the



                                                    16
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 17 of 20




                incident at issue in this matter as they were clearly established at that time.

         112.   The acts and/or omissions of these Defendants, as described herein, deprived

                Young of his constitutional and statutory rights and caused him to suffer damages.

         113.   Defendants are not entitled to qualified immunity for the conduct at issue in this

                matter.

         114.   Defendant the Office of District 10 District Attorney, at all times relevant herein,

                was the policymaker which employed Defendant Michael Fisher, and in that

                capacity established policies, procedures, customs, and practices for the same.

         115.   Defendants, the City of Tulsa and Tulsa Police Department, at all times relevant

                herein, was the policymaker which employed Defendant Ronnie Leatherman, and

                in that capacity established policies, procedures, customs, and practices for the

                same.

         116.   Defendants are liable under 42 U.S.C. § 1983 for failing to supervise and train its

                employees, and for overlooking and covering up misconduct.

         117.   Defendants developed and maintained policies, procedures, customs, and/or

                practices exhibiting deliberate indifference to the constitutional rights of citizens,

                and these policies, procedures, customs, and/or practices were the actual and/or

                proximate cause of the violation of Young’s constitutional and federal rights as

                set forth herein.

         118.   In light of the foregoing, Defendants’ acts and omissions constitute a violation of

                Young’s constitutionally and federally protected rights and constitute gross

                negligence and/or deliberate and conscious indifference to the rights, safety, and

                welfare of Young.




                                                  17
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 18 of 20




                              EIGHTH CLAIM FOR RELIEF
                 Negligent Hiring and Supervision of Defendant Leatherman
                          (Against All Non-Individual Defendants)

         119.   Paragraphs 1 through 118 of this Complaint are incorporated herein by reference

                as if fully set forth herein.

         120.   Defendants owned, controlled and/or managed the entities which employed

                Defendants Michael Fisher and Ronnie Leatherman.

         121.   Oklahoma recognizes a tort for the negligent hiring and supervision of employees.

         122.   At the time Defendants hired Defendants Michael Fisher and Ronnie Leatherman,

                Defendants knew and/or should have known that they posed a risk to the persons

                they came in contact with in their official capacities, but Defendants nonetheless

                proceeded to hire and retain Defendants Michael Fisher and Ronnie Leatherman,

                acting with conscious indifference to the rights, safety, and welfare of others,

                including Young.

         123.   The aforementioned acts and/or omissions, singularly or in any combination

                thereof, rise to the level of negligent hiring, retention, and/or supervision of

                Defendants Michael Fisher and Ronnie Leatherman by the other Defendants.

                Defendants’ acts and/or omissions, when viewed objectively, involved an extreme

                and/or unnecessary degree of risk considering the probability and/or magnitude of

                harm to others. Defendants had actual and/or subjective awareness of the risk

                involved in hiring and retaining Defendants Michael Fisher and Ronnie

                Leatherman, but nevertheless proceeded with conscious indifference to the rights,

                safety and welfare of others when they hired and retained Defendants Michael

                Fisher and Ronnie Leatherman.




                                                18
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 19 of 20




          124.   Therefore, all non-individual Defendants are liable for the negligent hiring,

                 retention, and/or supervision of Defendants Michael Fisher and Ronnie

                 Leatherman, and Plaintiff is entitled to recover from Defendants all damages he

                 sustained as a result of the acts and/or omissions of Defendants.


                                  NINTH CLAIM FOR RELIEF
                                       Respondeat Superior
                              (Against All Non-Individual Defendants)

          125.   Paragraphs 1 through 124 of this Complaint are incorporated herein by reference

                 as if fully set forth herein.

          126.   At the time of the incident, Defendants Michael Fisher and Ronnie Leatherman

                 were employees, agents, and/or servants of the non-individual Defendants, and

                 Defendants Michael Fisher and Ronnie Leatherman were acting within the course

                 and scope of their employment with Defendants at the time of the incident at issue

                 in this matter. As such, the non-individual Defendants are responsible for the

                 conduct of Defendants Michael Fisher and Ronnie Leatherman under the doctrine

                 of respondeat superior due to the master-servant relationship which existed at the

                 time of the incident at issue in this matter.

          127.   The actions of the Defendants warrant the imposition of punitive damages in this

                 matter.


          WHEREFORE, Plaintiff Yantis Cornelius Young prays for judgment against each

   Defendant, for general, actual, punitive and special damages in excess of seventy-five thousand

   dollars ($75,000.00), pre and post-judgment interest, costs, and attorneys’ fees, and such other

   relief as the Court may deem proper.




                                                   19
Case 4:20-cv-00258-JED-FHM Document 2 Filed in USDC ND/OK on 06/05/20 Page 20 of 20




                                             JURY TRIAL DEMANDED
                                             ATTORNEY’S LIEN CLAIMED

                                             Respectfully submitted,



                                             /s/ Ronald E. Durbin
                                             Ronald E. Durbin, II, OBA 22550
                                             Durbin Law Firm, PLLC
                                             1602 South Main Street
                                             Tulsa, OK 74119
                                             918.712.7400
                                             918.712.4299 ~ Facsimile
                                             durbin@durbinlawfirm.net
                                             Attorney for Plaintiff
                                             Yantis Cornelius Young




                                        20
